Composition of Parliament
As we know, Mr Stavros Lambrinidis has communicated to me his appointment as Minister of Foreign Affairs in the Greek Government with effect from 17 June 2011.
Parliament hereby takes note of this communication and, pursuant to Article 7(1) of the Act concerning the election of the Members of the European Parliament by direct universal suffrage, and Rule 4(1) and (4), establishes the vacant seat with effect from 17 June 2011.
We will continue with our work, wishing our former colleague very best wishes and good luck.
The competent Greek authorities have informed me of the election of Mr Dimitrios Droutsas to replace Mr Lambrinidis. Pursuant to Rule 4(1), Parliament takes note of this replacement with effect from 22 June 2011.
I welcome this new Member...
(Applause)
... and point out that, pursuant to Rule 3(2), until such time as his credentials have been verified or a ruling has been given on any dispute, and provided that he has previously signed the declaration that he does not hold any office incompatible with that of Member of the European Parliament, Mr Dimitrios Droutsas shall take his seat in Parliament and on its bodies and shall enjoy all the rights attaching thereto.
I am sure we wish good luck to our new colleague also.
Madam President, on a point of order, I see over on the other side of the room that there are political posters displayed in the Chamber.
I believe this to be against the rules. It does not bother me personally, but what I have asked for many times in this Chamber is that there is an even application of the rules to everybody.
If the ladies and gentlemen over there are to display their political posters, then I wish to have the right to permanently display my 'Vote UKIP' poster on my desk and for anybody else to display their posters.
Can we have a ruling one way or the other please?
(Applause)
Thank you very much, Mr Batten, for drawing my attention to the posters. I would ask those displaying them to now take them down.
Madam President, whether we agree or disagree with demonstrators, it is absolutely wrong that demonstrators should be allowed inside Parliament to stop MEPs getting in to vote.
It is immaterial whether we agree or disagree with the cause; something has to be done to make sure that MEPs are allowed to get in to vote without hindrance.
(Applause)
The services were made aware of the problem and it should not happen again.
(NL) Many thanks, Madam President. I want to make a point of order. Specifically, I want to make a happy announcement, namely that my party leader, Geert Wilders, was this morning cleared of all charges against him in relation to insulting Islam. Freedom of expression in the Netherlands has been guaranteed.
This has nothing to do with our work here.